Carlisle, J.
This court in a judgment entered in this case (Bacon v. State, 85 Ga. App. 630, 70 S. E. 2d, 54) affirmed the judgment of the Superior Court of Chatham County; and the Supreme Court on certiorari having reversed the judgment of this court (Bacon v. State, 209 Ga. 261, 71 S. E. 2d, 615), the judgment of affirmance originally rendered by this court is vacated, and the judgment of the trial court is reversed in accordance with the decision of the Supreme Court in this case.

Judgment reversed.


Sutton, C.J., Gardner, P.J., Felton, Townsend, and Worrill, JJ., concur.